DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2016/0228091 to Chiang et al. in view of U. S. Publication No. 2013/0142010 to Ajiki.
Regarding Claim 1, 7, 10, and 14, Chiang teaches an electronic device and method comprising: a display (fig. 1 teaches a tablet ultrasound with a display ); a camera (para 0187 teaches a camera); a first communication circuit for a connection to a probe (para 006 teaches a circuit for connection to a probe); a second communication circuit for communication with at least one external device (para 011 teaches wireless communication  to communicate with external devices); and a processor electrically connected to the display, the camera, the first communication circuit (fig. 1 element 106 is a motherboard with process to communicate with display, camera and communication circuit), and the second communication circuit, wherein the processor is configured to: detect an ultrasound diagnosis mode, execute the ultrasound diagnosis mode and establish communication with the external device in response to the detection of the ultrasound diagnosis mode, acquire data in the ultrasound diagnosis mode, display the data through the display and transmit the data streaming to the external device through the second communication circuit, and provide a control guide of the probe in response to reception of control information from the external device (para 005-018 and claim 61 teaches a tablet ultrasound system for acquiring ultrasonic images).
Chiang teaches all of the above claimed limitation but does not expressly teach obtaining third data regarding movement of the location of probe and displaying a direction indicator for moving location of the probe.
Ajiki teaches obtaining data regarding movement of the location of probe and displaying a direction indicator for moving location of the probe (para 101, 105-108, 117 and 119 and figs. 6, 8, and 9 show arrow for direction of movement).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Chiang with a setup of obtaining data regarding movement of the location of probe and displaying a direction indicator for moving location of the probe as taught by Ajiki, since such a setup would result in easy tracking/assisting of the probe placement for desired target imaging.
Regarding Claims 2, 8, 11, and 15, Chiang teaches that the processor is configured to: acquire first data photographed through the probe (fig. 9f element 150 acquire second data photographed through the camera (para 0187 teaches a webcam to acquire a photograph), display at least one of the first data and the second data in a configured scheme, and transmit the first data and the second data to the external device (para 011 teaches wireless communication to communicate with external devices and para 0269 and 0353 teaches a video-call for telemedicine). 
Regarding Claim 3, Chiang teaches that the processor is configured to automatically connect a voice call or a video call with the external device (para 011 teaches wireless communication to communicate with external devices and para 0269 and 0353 teaches a video-call for telemedicine). 
Regarding Claims 4 and 12, Chiang teaches that the processor is configured to: transmit the data acquired in the ultrasound diagnosis mode to at least one of the external device and an external screen, which is different from the external device, and perform a configured call connection with the external device (para 0126 teaches an external multiplexor to connect to a cart [external device]). 
Regarding Claim 5, Chiang teaches that the processor is configured to: receive the control information transmitted based at least partially on the data from the external device, and process an output of an indicator corresponding to the control information based at least partially on the data or the probe (para 0269 and 0353 teaches a video-call for telemedicine). 
Regarding Claim 6 and 13, Chiang teaches that the processor is configured to: detect a detection signal by the probe, determine execution of an emergency diagnosis mode in response to the detection signal, provide an emergency preset, and in the emergency diagnosis mode, omit a preset configuration step and provide simple menus (figs. 41-46 teaches multiple presets for different preset configurations and menus for different imaging). 
Regarding Claim 9, Chiang teaches that the processor is configured to: execute a communication mode, and perform image processing related to sharing of the data based on the communication mode (para 011 teaches wireless communication to communicate with external devices and para 0269 and 0353 teaches a video-call for telemedicine). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/22, with respect to the rejection(s) of claim(s) 1-15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U. S. Publication No. 2016/0228091 to Chiang et al. in view of U. S. Publication No. 2013/0142010 to Ajiki.
Applicant argues that Chiang does not expressly teach obtaining third data regarding movement of the location of probe and displaying a direction indicator for moving location of the probe.
Examiner would like to point out that a new reference Ajiki teaches obtaining data regarding movement of the location of probe and displaying a direction indicator for moving location of the probe (para 101, 105-108, 117 and 119 and figs. 6, 8, and 9 show arrow for direction of movement), as such all claim limitations have been met and the rejection is made Final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793